Filed 7/13/21 Serrano v. Stater Bros. Markets CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                         SECOND APPELLATE DISTRICT
                                        DIVISION FIVE


 JOE J. SERRANO,                                                   B304783

           Plaintiff and Appellant,                                (Los Angeles County
                                                                   Super. Ct. No. BC672450)
           v.

 STATER BROS. MARKETS, et. al.,

           Defendants and Respondents.



     APPEAL from an order of the Superior Court of Los
Angeles County, Richard J. Burdge, Judge. Affirmed.

     Joe J. Serrano, self-represented litigant, Plaintiff and
Appellant.

     Varner & Brandt, Brendan W. Brandt and John M.
Soliman, and for Defendants and Respondents.

                              __________________________
                          INTRODUCTION
       Plaintiff and appellant Joe J. Serrano appeals following the
trial court’s grant of summary judgment disposing of his
employment discrimination lawsuit against defendants Stater
Bros. Markets and Alicia Campos. We affirm.
                            DISCUSSION
       Appellant’s three-page opening brief fails to make a
coherent argument, or cite the record and applicable law.
(Benach v. County of Los Angeles (2007) 149 Cal.App.4th 836, 852
[“When an appellant fails to raise a point, or asserts it but fails to
support it with argument and citations to authority, we treat the
point as waived.”].) The opening brief does attach certain
documents but there is nothing that demonstrates these
documents were before the court when it ruled on the summary
judgment motion. Appellant also filed a reply brief but it is
limited to a description of difficulties faced by appellant as a self-
represented litigant (difficulties which we understand) and
understandable allegations about his objection to being called
various racist names. Again, none of these matters is contained
in the limited record of the trial court proceedings that appellant
filed with this court.
       The record appellant furnished this court contains little
more than the judgment entered by the trial court, and is lacking
the summary judgment motion and related documents necessary
for us to evaluate the trial court’s ruling. It is “a fundamental
principle of appellate procedure that a trial court judgment is
ordinarily presumed to be correct and the burden is on an
appellant to demonstrate, on the basis of the record presented to
the appellate court, that the trial court committed an error that
justifies reversal of the judgment.” (Jameson v. Desta (2018)




                                  2
5 Cal.5th 594, 608–609.) “Consequently, [the appellant] has the
burden of providing an adequate record. [Citation.] Failure to
provide an adequate record on an issue requires that the issue be
resolved against [the appellant].” (Hernandez v. California
Hospital Medical Center (2000) 78 Cal.App.4th 498, 502.) We
therefore affirm the judgment in all respects.
                         DISPOSITION
      The judgment is affirmed. Defendants and respondents
Stater Bros. Markets and Alicia Campos are awarded their costs
on appeal.



                                    RUBIN, P. J.
WE CONCUR:




               BAKER, J.




               MOOR, J.




                                3